Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 28, 2003, convicting him of burglary in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial by the admission of testimony that the bag he was carrying at the time of his arrest contained several small items of personal property not belonging to him, in addition to items connected to the charged burglaries, inviting speculation that he was involved in other uncharged burglaries. Even assuming that the potential prejudicial impact of this testimony outweighed its probative value, any error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230 [1975]; People v Williams, 12 AD3d 183 [2004], lv denied 4 NY3d 769 [ 2005]; People v Woodall, 289 AD2d 1008 [2001]; People v Williams, 262 AD2d 667 [1999]). Schmidt, J.P., Krausman, Rivera and Fisher, JJ., concur.